Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/10/22 has been entered. Claims 1-28, 33, 35-36, 40-41 and 44-46 have been cancelled. Claims29-32, 34, 27-39, 42-43 and 47-48  are pending and are under examination.

Specification
Please update the status of U.S. patent Applications  in the specification. See for example, paragraph 154 disclosing U. S. patent application 11/830,622 which is now abandoned.

Claim Rejections Withdrawn
The objection to claim 44-46 is withdrawn in view of the cancellation of the claims.
The rejection of claims 44 and 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of the cancellation of the claim.
The rejection of claim 26 and 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the cancellation of the claim.
The objection of claim 27 and 41 is withdrawn in view of the cancellation of the claim.

The rejection of claims 22, 26, 28-32, 40, 42, 43, 44 and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742) is withdrawn. The terminal disclaimer filed on 8.10.22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9504742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 27, 34, 37-39, 41 and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9504742 (‘742) as applied to claims 22, 26, 28-32, 40, 42, 43, 44 and 46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn. The terminal disclaimer filed on 8.10.22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9504742 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 The rejection of claims 22, 26, 28, 40, 43, and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400) is withdrawn in view of the amendment and cancellation of the claims.
The rejection of claims 27, 29-32, 34, 37-39, 41-42, 44 and 45 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9186400 (‘400) as applied to claims 22, 26, 28, 40, 43, and 46 above, further in view of Noelle et al. WO2004/060319 7/22/04 and Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment and cancellation of the claims. The terminal disclaimer filed on 8.10.22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9186400 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 22, 26, 28, 40, 43 and 46 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 8883174 (‘174) is withdrawn in view of the amendment to the instant claims.
The rejection of claims 22, 26 28,  and 44-46 on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065) is withdrawn in view of the cancellation of the claims.
The rejection of claims 34 and 37-39 on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065) as applied to claims 22, 26-32, and 40-46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment to the claims.
The rejection of claims 22, 26-32 and 40-46 on the ground of nonstatutory double patenting as being unpatentable claims 1-12 of U.S. Patent No. 10,722,573 (‘573) is withdrawn. The terminal disclaimer filed on 8.10.2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,722,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 34 and 37-39 on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-12 of U.S. Patent No. 10,722,573 (‘573) as applied to claims 22, 26-32, and 40-46 above, further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn. The terminal disclaimer filed on 8.10.2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. 10,722,573 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The rejection of claims 22, 26-28, 40-41 and 44-46 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821) is withdrawn in view of the cancellation of the claims.
The rejection of claims 34 and 37-49 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821) as applied to claims 22, 26-32, and 40-46, above further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259 is withdrawn in view of the amendment to the claims.

Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29-32, 34, 37-39, 42-43 and 47-48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
 The claims are drawn to new matter. This is because the range disclosed in paragraph 15 is per kg body weight i.e.  40 to 100 µg per kg body weight  and 60-150 µg/kg  body weight and not 40 to 100 µg or 60-150 µg.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 29-32, and 42-43 and 47-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065).
 Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘065 claims disclose a method of treating, inhibiting or attenuating a viral infection comprising administering said composition to a subject that has or is at risk of viral infection, the composition comprising PAM2CSK4 (diacylated lipopeptide), and a type C CpG oligodeoxynucleotide which is a TLR9 agonist and an antiviral selected from oseltamivir or ribavirin wherein the composition is formulated for administration to the lungs by nebulization or aerosol wherein the CpG oligodeoxynucleotide is ODN2395 or ODNM362 or ODN10101. 
The ‘065 claims disclose the viruses are those as set forth in instant claim 30 or 31; wherein the composition is administered by nebulization or aerosolized, and each component is administered in an amount of from about 0.1 mg/kg to about 100mg/kg of the individual subject’s body weight. Since the composition is administered by nebulization, a nebulizer comprising said composition would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made.
The ’065 claims does not disclose 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG  is  administered.
Regarding 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG being administered: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The amount  of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN is from about 0.01 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at administering 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight.
Response to Applicant’s Argument
Applicant argues that the current claims are novel and non-obvious over the ‘065 patent alone or in combination with Snell, which fails to recite the limitation of “wherein
40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG is administered. Applicant’s argument has been carefully considered but is not found persuasive. 
Regarding 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG being administered: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The amount  of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN is from about 0.01 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at administering 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight.

Claims 34 and 37-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over all the claims 1-11 of U.S. Patent No. 10286065 (‘065) as in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘065 claims disclose a method of treating, inhibiting or attenuating a viral infection comprising administering said composition to a subject that has or is at risk of viral infection, the composition comprising PAM2CSK4 (diacylated lipopeptide), and a type C CpG oligodeoxynucleotide which is a TLR9 agonist and an antiviral selected from oseltamivir or ribavirin wherein the composition is formulated for administration to the lungs by nebulization or aerosol wherein the CpG oligodeoxynucleotide is ODN2395 or ODNM362 or ODN10101. 
The ’065 claims does not disclose 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG  is  administered.
Regarding 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG being administered: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The amount  of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the patented claims which disclose that the PAM2CSK4 and type C CpG ODN is from about 0.01 mg/kg to about 100 mg/kg of the individual’s body weight.
Thus, arriving at administering 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based on the disclosure of the amount PAM2 and type C CpG ODN per kg body weight.
The ‘065 claims do not disclose administering orally a composition comprising an anti-viral pharmaceutical  to said subject in  combination with the PAM2 and type C CpG ODN.
 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have administered  the oseltamivir (a neuraminidase inhibitor) orally, thus resulting the instant invention with a reasonable expectation of success. The motivation to do so is that Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract.
Response to Applicant’s Argument
Applicant’s argument has been addressed above.



Claims 29-32, 42-43 and 47-48 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘821 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) type C CpG ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist and an antiviral pharmaceutical oseltamivir or ribavirin and that the composition is nebulized and is formulated for administration to the lungs. The ‘821 claims disclose a nebulizer comprising said lipopeptide, said TLR9 agonist and said antiviral. 
The ‘821 claims disclose administering said composition to an individual that has or is at risk of a viral infection wherein the virus is those listed in instant claim 30-31.
The ‘821 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of said composition that is aerosolized to an individual that has or is at risk of a viral infection. The ‘821 claims disclose that the method comprises administering an effective amount of a composition comprising aerosolized PAM2CSK4 and the type C CpG ODN in combination with an anti-viral pharmaceutical to an individual that has or is at risk of viral infection wherein the antiviral is oseltamivir or ribavirin.
Regarding 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG being administered: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The amount  of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the “821 claims which disclose that the lipopeptide and type C CpG ODN can have a concentration 16µM and 4 µM respectively.
Thus, arriving 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based at the time the invention was made based on the disclosure of the concentration of lipopeptide disclosed in the ‘821 claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants reply does not address this rejection.


Claims 34 and 37-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 17, 20-21 and 26-27 of copending Application No. 17399821 (‘821) as applied to claims 22, 26-32, and 40-46, above further in view of Snell et al. Journal of Antimicrobial Chemotherapy (2001) 47, 251-259.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘821 claims disclose a method of treating or inhibiting or attenuating a viral infection comprising administering an effective amount of a composition comprising (a) a diacylated lipopeptide i.e. PAM2CSK4 (b) type C CpG ODN selected from ODN2395 or ODNM362 or ODN10101 as TLR 9 agonist and an antiviral pharmaceutical oseltamivir or ribavirin and that the composition is aerosolized and is formulated for administration to the lungs. The ‘821 claims disclose that the method comprises administering an effective amount of a composition comprising aerosolized PAM2CSK4 and the type C CpG ODN in combination with an anti-viral pharmaceutical to an individual that has or is at risk of viral infection wherein the antiviral is oseltamivir or ribavirin.
Regarding 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG being administered: “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."). See MPEP 2144.05
The amount  of PAM2 (PAM2CSK4) and the type C CpG ODN is a result effective variable as evidenced by the “821 claims which disclose that the lipopeptide and type C CpG ODN can have a concentration 16µM and 4 µM respectively.
Thus, arriving 40-100 µg of  PAM2CSK4  and 60-150 µg of type C CpG by routine optimization would have been prima facie obvious to a person of ordinary skill in the art based at the time the invention was made based on the disclosure of the concentration of lipopeptide disclosed in the ‘821 claims.
The ‘821 claims do not disclose administering orally  a composition comprising an anti-viral pharmaceutical  to said subject in  combination with the PAM2 and type C CpG ODN.
 Snell et al disclose antiviral agents including oseltamivir (a neuraminidase inhibitor (see Snell et al at page 253 column 2) or ribavirin. Snell et al disclose that the ribavirin is approved for respiratory syncytial virus (RSV) and in 1999 anti-influenza agent oseltamivir was launched. See p. 251 under introduction.
Snell et al disclose that ribavirin accelerates recovery from influenza A and B infections in infants and young children. See p. 253 table and column 1.
Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations through the respiratory tract. See page 254 column 1.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was made to have administered  the oseltamivir (a neuraminidase inhibitor) orally, thus resulting the instant invention with a reasonable expectation of success. The motivation to do so is that Snell et al disclose that oseltamivir is well absorbed orally and widely distributed throughout tissues attaining high concentrations throughout the respiratory tract.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Applicants reply does not address this rejection.


Status of the Claims

Claims 29-32, 34, 37-39, 42-43 and 47-48  are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645